Avery, J.
(concurring): The question upon which the correctness of the judgment rendered in this case hinges, is not whether the agents of the defendant company exercised due diligence in transmitting the notice of the institution of the suit to its local attorney. It is conceded that if we apply the rule laid down in Finlayson v. Insurance Co., and which marks the extreme limit to which this Court has gone in defining negligence on the part of suitors, the defendant’s agents were guilty of such laches that the company would *469not have been deemed excusable if Mr. Dortch had, in fact, received his notice to repair to Duplin Court too late. But if he had received notice of the pendency of the action within two days after the service of summons, or twenty-eight days before the term began, and had, nevertheless, remained at his office (in an adjoining county, from which he could reach Kenansville, where the Court was being held, in a few hours) until Thursday of the first week of the term, and being ready to take the train of that afternoon, received information that the Court had adjourned at 12 m., after rendering judgment by default against his client, the very same question would have confronted us that we are now called upon to decide.
The attorney had notice on Thursdajq and. would have been in attendance on the Court if it had continued in session the whole day. The law permitted the plaintiff, if his complaint was prepared thirty days before the beginning of the term, to withhold it from the files of the Court till the first Wednesday night of the term at midnight, or the last moment of the three first days. The practice for- many years after the introduction of the new Code in 1868 was to allow the defendant till 12 o’clock of the last night of the term to answer, but the rule was first questioned in Warren v. Harvey, 92 N. C., 137, and since that time it has become the established practice to call the summons docket when the Court is on the eve of adjournment, and enter judgment final or by default, according to the nature of the case, where the plaintiff has filed a complaint and there is no appearance for the defendant.
If counsel for defendant had gone to Kenansville on Wednesday, he could not have calculated on having an opportunity to examine the complaint till the hour when the Court was opened, 9 o’clock or 10 o’clock a. m. on Thursday. So that he could not by extreme diligence have gained access to the record for more than two to three hour,s for the purpose of answering a complaint which the plaintiff had had *470thirty-three days, in this particular instance, to consider, and which, in any case, he would have been allowed thirteen days at least to prepare. Had Mr. Dortch been present, therefore, it is altogether probable that he would have appealed to the Court to give further time to present his defence, after due deliberation and examination of authorities, and it is almost certain that a Judge would have granted the request unless it appeared to have been preferred merely for the purpose of delay. Had he refused a motion for further time to make a meritorious defence, his ruling would have been, to say the least of it, an extremely rigid exercise of the discretion with which he was clothed by the statute.
The Judge, in passing upon the motion to set aside the judgment, did not maintain that no discretion was allowed him by law, nor did he (admitting that it was vested in him) refuse, to the prejudice of the mover, to exercise it. On the contrary, he said, in effect: “ I have discretionary power to grant or refuse the motion, but out of abundant fairness to the plaintiff, I wish to give him the opportunity of appealing from a ruling on the question of law really involved in the legal exercise of the power, by holding that, upon the facts found by me, the failure on the part of the company to have an attorney at the Court before the adjournment on Thursday was excusable neglect.” While the granting or refusing of the motion upon the facts found, nothing more appearing, would not have been reviewable, yet, if the Judge really allowed it because he thought excusable neglect had been shown, he had a right, waiving his discretion, to rest his ruling upon the true ground, and to let this Court determine, as it always may do, whether a legal reason was given for the exercise of an unquestioned discretion. In Rex v. Peters, 1 Burr., 270, Lord MaNSEIeud said that discretion was “another word for arbitrary will,” but declared that it was (as Lord Coice had said) discernere per legem quid sit justum. Judges v. People, 18 Wend., 99; Platt v. Munroe, 34 Barb., 293.
*471This Court has repeatedly held that where a Judge was governed, in passing upon a matter entirely within his discretion, by an erroneous view of the law, the party injured by the mistake might, on appeal, have his judgment set aside. The appellate Court must determine, upon an admitted state of facts, whether there was excusable neglect on the pa.rt of a litigant in the conduct of an action, just as it must decide whether, according to an undisputed finding of facts, a party has shown such diligence as to save him from liability in an action brought to recover for negligence. The present Chief Justice, in Foley v. Blank, 92 N. C., 478, said: “This Court has authority to determine what constitutes mistake, inadvertence, surprise or excusable neglect under The Code, § 274, but it has no authority to review or interfere with the discretion exercised by the Judges of the Superior Court under that section.” If the Judge had granted or refused the motion without assigning a reason for his action, it would have been final, but when he said, in effect, “ I grant the motion because, in law, the facts found by me constitute excusable neglect or surprise,” then the appellate Court is called upon to say whether he was misled by an erroneous view of the law in the exercise of his authority, and, if he was in error, to send the case back so that it may be acted upon again; but if his view of the law was correct, his judgment must be affirmed. In the case last cited, this Court held that when a Judge “ does not state the ground upon which he founded his order setting aside the judgment, * * * * if, in any respect of the motion before him, his action can be upheld, it must be done,” thus clearly contemplating the possibility that a Judge might, at any time, state the grounds upon which he rested his ruling that a given state of facts constituted excusable negligence. In that case, looking at the most favorable aspect of the evidence, the Court held that a judgment was properly set aside where the defendant filed his answer on Saturday of the second week of the term, after the Judge *472had left on Friday before, without formally adjourning the Court. The facts before us constitute a much stroúger case, than was presented, by any view of the evidence, in Foley v. Blank.
A party who came into Coürt on Thursday with an attorney ready to answer a complaint that the plaintiff was not required to file till 12 o’clock the previous night, exhibited such diligence as the circumstances required. It must be remembered that the effect of the decision of this Court is to strike out a judgment rendered under a technical rule, and allow the defendant to answer, so that the case may be tried hereafter by a jury upon its merits. If, therefore, the Court has done more than justice to a corporation, an impartial jury of the country can be trusted, with the aid of a Judge, to apply the law to the facts and determine whether the plaintiff is entitled to recover at all, as well as fix the amount of damage, if any, that shall be awarded. I am unable to perceive how a grievous wrong can be done to the plaintiff by leaving the merits of his cause to be reached by the ancient method of trial by a jury of the country. I think that where counsel is employed at all, and is ready to answer for a defendant on the fourth day of the term, a complaint ■which the law has allowed a plaintiff thirty-three days to prepare, it is not inequitable to strike out a judgment by-default entered within three hours after the defendant’s attorney could reasonably expect, by the utmost diligence, to have an opportunity to examine the complaint and know how to prepare his defence. The law does not expect or require a defendant to know intuitively what the cause of action is, or how to answer immediately on reading the summons. I do not think that it was intended that a defendant with his attorney should be required to leave other engagements and sit in a court-room to await the pleasure of counsel on the other side, who will be held to have shown sufficient diligence if he arrive at the court-house on the third *473night of the term. If it is equitable and lawful to allow this case, under all the circumstances, to be tried in the usual way, on its merits, it seems to me that the Court may venture to do justice, though the relief is granted to a corporation. This Court can know judicially no more of the capacity of this particular corporation to employ counsel, than it knows of the financial status of a citizen.
The right to relief Against a judgment rendered under a technical rule of practice, must not be made to depend solely upon the movements of the sand in the hour-glass, or the uncertain progress of the Judge in disposing of the docket, but upon sound principles of equity and justice. Where there is doubt as to the proper method of disposing of such an application, it is alwaj^s safe, when it can be done without violating the law, to have an action tried upon its merits, rather than determined upon a technicality.